Citation Nr: 1400418	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right shoulder with status post surgical procedure with metallic plate and screws, currently rated as 20 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Entitlement to a TDIU has been raised in correspondence from the Veteran and his representative. Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when raised by the record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Medical records from VA's Brooksville Clinic have not been obtained.  The records are constructively before the Board and must be obtained for appellate review. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet.App. 611 (1992). The Veteran will also be afforded appropriate assistance in development of both the claim for an increased rating, and for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter pertaining to entitlement to a TDIU.

2.  Obtain the Veteran's medical records from VA's Brooksville Clinic.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right shoulder disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should perform range of motion testing.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  

If there is any other impairment of the right shoulder, such as loss of head, nonunion of head, fibrous union of head, recurrent dislocations, guarding of arm movements, malunion of the joint, moderate or marked deformity of the joint, nonunion of the joint, and loose movement of the joint, that should be indicated.  

The examiner should provide an opinion as to whether the Veteran's service-connected right shoulder disability alone prevents him from engaging in a substantially gainful occupation.  

Any opinions expressed by the examiner must be accompanied by a complete explanation, IN PARTICULAR AS TO ANY IMPAIRMENT OF BOTH FUNCTION AND THE VETERAN'S CAPACITY FOR EMPLOYMENT DUE TO THE SERVICE-CONNECTED DISORDER. 

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


